Exhibit 10.3
 
Contract Code: 07102012657627
 
Maximum Mortgage Contract
 
 
Debtor: 
Xingtai Zhongding Kirin Real Estate Development Co., Ltd.

 
Mortgagor:
Xingtai Zhongding Kirin Real Estate Development Co., Ltd.

 
Mortgagee:
Xingtai Chengjiao Rural Credit Cooperative Union

 
Nan’gong Rural Credit Cooperative Union
Qinghe Rural Credit Cooperative Union
Lincheng Rural Credit Cooperative Union
Nanhe Rural Credit Cooperative Union
Pingxiang Rural Credit Cooperative Union
Linxi Rural Credit Cooperative Union
Guangzong Rural Credit Cooperative Union
Baixiang Rural Credit Cooperative Union
Wei Rural Credit Cooperative Union
Ren Rural Credit Cooperative Union
 
 
 

--------------------------------------------------------------------------------

 
 
Xingtai Chengjiao Rural Credit Cooperative Union
 
Maximum Mortgage Contract
 
No. 07102012657627
 
Mortgagor (Party A):
Xingtai Zhongding Kirin Real Estate Development Co., Ltd.

 
Mortgagee (Party B):
Xingtai Chengjiao Rural Credit Cooperative Union

 
Nan’gong Rural Credit Cooperative Union
Qinghe Rural Credit Cooperative Union
Lincheng Rural Credit Cooperative Union
Nanhe Rural Credit Cooperative Union
Pingxiang Rural Credit Cooperative Union
Linxi Rural Credit Cooperative Union
Guangzong Rural Credit Cooperative Union
Baixiang Rural Credit Cooperative Union
Wei Rural Credit Cooperative Union
Ren Rural Credit Cooperative Union
 
Party B constitutes Eleven (in words) county-level credit unions, among which
Xingtai Chengjiao Rural Credit Cooperative Union, as the leading union,
exercises the rights and bears the obligations on behalf of Party B.
 
For ensuring Party B’s claims, Party A is willing to provide a maximum mortgage
guarantee for a series of claims created by Party B and the debtor, Xingtai
Zhongding Kirin Real Estate Development Co., Ltd. This contract (“Contract”) is
entered into by and between Party A and Party B through mutual agreement in
accordance with relevant laws and regulations. Both parties shall comply with
this Contract.
 
Article 1.  
Collateral

 
Party A provides guarantee of assets listed in the List of the Collateral under
Article 16 of this Contract.
 
Party A undertakes that it enjoys the ownership or dispose right of the
collateral in accordance with laws.
 
Party A undertakes that the collaterals is not seized, possessed, in the dispute
over the ownership, etc.
 
Article 2.  
Guaranteed Claims

 
1.  
Guaranteed claims shall be a series of claims arising from loans continually
provided by Party B to the debtor from August 30, 2012 to August 29, 2014. The
maximum amount shall be RMB One Hundred and Fifty Million (in words). In the
event that, in accordance with this Contract, Party A performs the guarantee
obligation, the performed amount shall be deducted from the maximum amount
accordingly.

 
 
2

--------------------------------------------------------------------------------

 
 
2.  
At any time during the above period, Party B can continually and circularly
provide loans to the debtor as long as the balance of unrecovered claims is less
than the maximum amount. Party A shall provide guarantee, to the extent of such
maximum amount, to Party B for the claim arising from loans provide by Party B,
irrespective of the frequency and amount of each loan, or of whether the
expiration date of debtor’s each debt exceeds the above period.

 
The balance of unrecovered claims including principal, interest (compound
interest and default interest included), penalties, compensation and all the
fees used for realization of the claim (including but not limited to costs,
arbitration fees, property preservation fees, travel expense, enforcement fees,
appraisal fees, auction charge, etc.)
 
3.  
In the event that the debtors fails to fulfill its obligation under the
principal contract, Party B has the right to require Party A to assume the
guarantee liabilities within its guarantee scope regardless of whether Party B’s
claims are secured by other guarantee (including but not limited to guarantee,
mortgage, pledge, etc.) under the principal agreement.

 
4.  
During the period as described under clause 1 herein, any contracts, agreements
or other legal documents entered by and between Party B and the debtor that
result in a debtor-creditor relationship shall be the principal contract of this
Contract.

 
Article 3.  
Term of the Existence of the Mortgage Right

 
The term of the existence of the mortgage right shall expire after two years of
the expiration date of the limitation of actions.
 
Article 4.  
The Execution and Amendment of the Guaranteed Principal Contract

 
Matters regarding the amount, term, interest rate, use of loan, etc. shall be
agreed by Party B and the debtor in the principal contract.
 
Party A acknowledges that, the executions and amendments of the principal
contracts by Party B and the debtor shall be deemed to have been obtained prior
consent from Party A which does not need to be notified, and the guarantee
liability of the Party A shall not be reduced or remitted.
 
During the term of the existence of the mortgage right, upon the adjustment of
the state legal interest, the amendments of the interest rates in principal
contracts shall be deemed to have been obtained prior consent from Party A which
does not need to be notified, and the guarantee liability of the Party A shall
not be reduced or remitted.
 
Article 5.  
The Severability of the Validity of the Contract

 
The validity of the Contract is independent with the principal contract. The
completely or partial invalidity of the principal contract will not affect the
validity of the Contract. In the event that the principal contract is declared
void, Party A shall use the collateral to assume the guarantee liability for any
debt arising from return of assets or compensation of loss by the debtor.
 
 
3

--------------------------------------------------------------------------------

 
 
Article 6.  
Safekeeping of the Collateral

 
During the term of the existence of the mortgage right, Party A has the
obligation of safekeeping the collateral, maintaining the collateral in good
condition and accepting for inspection, from time to time, by Party B from time
to time. In the event of the impairment, loss of the collateral or other
situations that result in significant value reduction of the collateral, Party A
shall notify Party B in a timely manner and provide other guarantee equivalent
to the impaired value of the collateral in ten business days.
 
Article 7.  
Insurance of the Collateral

 
During the term of the existence of the mortgage right, before the full
repayment of the claims, Party A shall purchase property insurance with typical
types and amounts as designated by Party B in accordance with the relevant laws.
Before the full repayment of the claims, Party A shall not cease or cancel the
insurance. In the event that the insurance expires before the full repayment of
the guaranteed claims, Party A shall extend the insurance period accordingly.
 
Party B shall keep the original insurance policy during the term of the
existence of the mortgage right.
 
Party A shall require the insurer to note on the insurance policy that, Party B
shall be the preferred beneficiary (namely, the first beneficiary). The insurer
shall directly pay insurance proceeds to the bank account designated by Party B
once insured accidents occurred. In the event that, the collateral is insured
without indicating Party B as the preferred beneficiary, such indication of
preferred beneficiary for Party B shall be made or amended.
 
Party A agrees that Party B is entitled to handle the insurance proceeds in
following manners, and Party A will assist Party B to conduct relevant
procedures:
 
1)  
repay or repay in advance the principal, interest and relevant fees of the debt
under the principal contract;

 
2)  
to transfer the insurance proceeds as fixed deposit and take the deposit receipt
as a pledge;

 
3)  
with consent from Party B, use the insurance proceeds to repair the collateral
for recovery of the value of the collateral

 
4)  
deposit such insurance proceeds in a third party designated by Party B;

 
5)  
Party A may dispose the insurance proceeds freely if Party A has provided Party
B with a new security that meets Party B’s requirements.

 
Article 8.  
Compensation for Damage by the Third Party

 
During the term of the existence of the mortgage right, if the third party’s
actions result in the reduction of collateral, the compensation for damage shall
be deposited in the back account designated by Party B. Party A agrees that
Party B is entitled to handle such compensation for damage in following manners,
and Party A will assist Party B to conduct relevant procedures:
 
1)  
repay or prepay the principal, interest and relevant fees under the principal
contract

 
2)  
transfer the compensation for damage as fixed deposit and take the deposit
receipt as a pledge

 
 
4

--------------------------------------------------------------------------------

 
 
3)  
with consent from Party B, use the compensation for damage to repair the
collateral for recovery of the value of the collateral

 
4)  
deposit such compensation for damage in a third party designated by Party B

 
5)  
Party A may dispose the compensation for damage freely if Party A has provided
Party B with a new security that meets Party B’s requirements.

 
During the term of the existence of the mortgage right, if the value of
collateral is insufficient to satisfy the principal, interest and relevant fees
under the principal contract as a result of actions of third party, Party A
shall provide an new guarantee accepted by Party B. The remainder of the
collateral, whose value has not been reduced, shall still be used as the
guarantee of the claims.
 
Article 9.  
The Disposal of the Collateral

 
1.  
During the term of the existence of the mortgage right, Party A shall not grant,
transfer, lease, remortgage, relocate or dispose the collateral under this
contract in any other means without written consent from Party B.

 
2.  
During the term of the existence of the mortgage right, Party A shall obtain
prior written consent from Party B before its disposal of the collateral. Party
A agrees that Party B is entitled to handle the compensation of collateral in
following manners:

 
   1)  
repay or repay in advance the principal, interest and relevant fees of the debt
under the principal contract;

 
   2)  
to transfer the consideration as fixed deposit and take the deposit receipt as a
pledge;

 
   3)  
deposit such consideration in a third party designated by Party B;

 
   4)  
Party A may dispose the consideration freely if Party A has provided Party B
with a new security that meets Party B’s requirements.

 
Article 10.  
The Realization of the Collateral

 
Party B has the right to dispose the collateral legally in any of the following
events:
 
1)  
Party B has not been repaid when all or part of the principals or interests
under the principal contract became due

 
2)  
Other circumstances that Party B can realize the collateral in advance as
provided under the principal contract

 
Article 11.  
Default and Remedies

 
During the term of the existence of the mortgage right，if Party A violates
Article 1, Article 6, Article 7, Article 8 and Article 9 under the Contract,
Party B has the right to request Party A to rectify the default within
prescribed term, provide relevant security, compensate the losses and may
dispose the collateral in advance.
 
 
5

--------------------------------------------------------------------------------

 
 
Party A agrees that Party B has right to deal with the consideration deriving
from disposal of the collateral in following manners:
 
1)  
 repay or repay in advance the principal, interest and relevant fees of the debt
under the principal contract;

 
2)  
to transfer the consideration as fixed deposit and take the deposit receipt as a
pledge;

 
3)  
deposit such consideration in a third party designated by Party B;

 
4)  
Party A may dispose the consideration freely if Party A has provided Party B
with a new security that meets Party B’s requirements.

 
Article 12.  
Registration and Write Off of the Collateral

 
The collateral shall be registered in accordance with relevant laws and
regulations. The parties hereto shall complete the registration of mortgage with
relevant authority after execution of this Contract. Party A shall deliver the
mortgage right certificate, mortgage registration document and other certificate
of rights of the collateral to Party B on the day that this Contract becomes
effective.
 
Party B and Party A shall complete relevant procedures to write off the mortgage
registration in a timely fashion when all the debts under the principal contract
and the Contract have been repaid.
 
Article 13.  
Expenses

 
All relevant expenses of valuation, notarization, insurance, registration,
appraisal, maintenance and deposit under this Contract shall be borne by Party
A.
 
Article 14.  
Other Provisions Agreed by the Parties

 
1.  
Party B has the right to collect the principal and interest of the loan in
advance if the debtor fails to repay the due interest.

 
2.  
 

 
Article 15.  
Dispute Settlement of the Contract

 
Disputes arising from the performance of the Contract may be solved through
negotiation. If the parties cannot reach resolution through negotiation, the
disputes shall be settled in the following No. 1 means:
 
1. Bring a suit in the court where Party B is located in;
 
2. Submit the disputes to  arbitration commission ( the arbitration will be held
in  ) for arbitration in accordance with its then effective arbitration rules.
The arbitration is final and binding on both parties.
 
The provisions of the Contract that are not involved in the disputes shall
continue to be performed during the period of litigation or arbitration.
 
 
6

--------------------------------------------------------------------------------

 
 
Article 16.  
List of the Collateral

 
The list of the collateral under this contract as follows:
 
List of the collateral
 
Name of the collateral
Code of property certificate
Value as recorded in the invoice of the Collateral
Appraised Value of the Collateral (￥ten thousand)
Amount secured for other debts (￥Ten thousand)
Note
Land Use Right
Xing Shi Guo Yong (2011) No.384
 
37708.31
N/A
121,074.17 square meters

 
Article 17.  
The Contract Will Be effective Upon Satisfaction of the Following Conditions

 
1.  
The Contract has been signed by the legal representatives or authorized
representative or stamped by Party A (signing only if Party A is a nature
person) and signed by the person in charge or authorized representative and
stamped by Party B;

 
2.  
The collateral as specified in List of the Collateral, which has been registered
in accordance with relevant laws and regulations.

 
Article 18.  
The Contract is executed in eleven originals

 
Article 19.  
Declaration

 
1.  
Party A acknowledges Party B’s business scope and authorization clearly;

 
2.  
Party A has read all clauses of the Contract and paid special attention to the
clauses in boldface. As requested by Party A, Party B has explained the clauses
of the Contract. Party A is aware of and fully understands the meaning and the
legal consequences of the clauses of the Contract.

 
3.  
Party A has the power and authorization to execute the Contract.

 
PartyA(Seal):
Xingtai Zhongding Kirin Real Estate Development Co., Ltd(Seal)

HU, Longlin (Stamp) / SHI, Lixia (Stamp)
 
Legal Representative (Responsible Officer) or Authorized Representative
(SIGNATURE): SHI, Lixia
 
1  
 Party B(Seal): Xingtai Chengjiao Rural Credit Cooperative Union (Seal) / DONG,
Jingliang (Stamp)

 
Responsible Officer or Authorized Representative (SIGNATURE): DONG, Jingliang
 
2  
Party B(Seal): Lincheng Rural Credit Cooperative Union (Seal) / DONG, Pingtang
(Stamp)

 
Responsible Officer or Authorized Representative (SIGNATURE): QI, Hua
 
 
7

--------------------------------------------------------------------------------

 
 
3  
Party B(Seal): Baixiang Rural Credit Cooperative Union (Seal) / ZHANG, Qunbao
(Stamp)

 
Responsible Officer or Authorized Representative (SIGNATURE): TANG, Zhenling
 
4  
Party B(Real): Linxi Rural Credit Cooperative Union (Seal) / LIU, Peiping
(Stamp)

 
Responsible Officer or Authorized Representative (SIGNATURE): CHEN, Shuguo
 
5  
Party B(Seal): Guangzong Rural Credit Cooperative Union (Seal) / ZHAO,
Shaobo(Stamp)

 
Responsible Officer or Authorized Representative (SIGNATURE): YAN, Xiaoshu
 
6  
Party B(Seal): Qinghe Rural Credit Cooperative Union (Seal) / DU, Yanjun (Stamp)

 
Responsible Officer or Authorized Representative (SIGNATURE): WEI, Baozhang
 
7  
Party B(Seal): Nanhe Rural Credit Cooperative Union (Seal) / ZHANG, Zhiqiang
(Stamp)

 
Responsible Officer or Authorized Representative (SIGNATURE): LIU, Lei
 
8  
Party B(Seal): Wei Rural Credit Cooperative Union (Seal) / ZHAO, Shufang (Stamp)

 
Responsible Officer or Authorized Representative (SIGNATURE): FAN, Changrong
 
9  
Party B(Seal): Nan’gong Rural Credit Cooperative Union (Seal) / CHANG, Shibin
(Stamp)

 
Responsible Officer or Authorized Representative (SIGNATURE): REN, Lijun
 
10  
Party B(Seal): Pingxiang Rural Credit Cooperative Union (Seal) / LI, Qingbin
(Stamp)

 
Responsible Officer or Authorized Representative (SIGNATURE): HAO, Jianxia
 
11  
Party B(Seal): Ren Rural Credit Cooperative Union (Seal) / ZHANG, Shiyong
(Stamp)

 
Responsible Officer or Authorized Representative (SIGNATURE): LIU, Guowang
 
Signing Date: August 30, 2012
 
 
8

--------------------------------------------------------------------------------